HOBSON, Acting Chief Judge.
The trial court, in a dissolution of marriage action, entered an amended supplemental order awarding appellee wife, among other things, custody of the parties’ minor child and the exclusive possession of the marital home. At the time of the sale of the home, the net proceeds were to be equally divided between the parties. The court further ordered appellant husband to pay all mortgage payments, insurance, and repairs on the home in excess of $100.
Appellant argues that the trial court erred in requiring him to pay all mortgage payments, insurance, and repairs, while awarding him only one-half of the net proceeds from the sale of the home. We agree and reverse that portion of the amended supplemental order which required the net proceeds to be equally divided between the parties.
Appellant, upon the sale of the home, is entitled to credit for one-half of the amount by which the unpaid mortgage principal has been reduced. This amount is to be computed from the time of appellant’s first mortgage payment under the order until the date of sale. Appellant is also entitled to credit for oñe-half of all payments which he makes for repairs to the marital home, if any.
Appellant’s other points are without merit. The remainder of the amended supplemental order is affirmed.
REVERSED IN PART; AFFIRMED IN PART.
RYDER and DANAHY, JJ., concur.